                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAWN MICHAEL HERRON II,

      Plaintiff,                                   Case No. 17-cv-10091
                                                   Hon. Matthew F. Leitman
v.

JOHN DITCHMAN, et al.,

     Defendants.
__________________________________________________________________/

         ORDER (1) ADOPTING RECOMMENDED DISPOSITION
           OF REPORT AND RECOMMENDATION (ECF #38)
           AND (2) DISMISSING DEFENDANT “JOHN DOE”

      In this action under 42 U.S.C. §1983, Plaintiff Shawn Michael Herron II

alleged that Defendants John Ditchman, Dan Wilkinson, Gary Balian, and “John

Doe” violated his Eighth Amendment rights by restraining him and forcibly

administering injections. (ECF #1.) In prior orders, this Court dismissed the named

defendants. (ECF ##22, 35). This Court now turns to the last remaining defendant,

the unnamed “John Doe.”

      On September 11, 2018, the assigned Magistrate Judge ordered Herron to

identify and provide an address for “John Doe” by September 25, 2018. (ECF #36.)

Herron did not respond. On October 11, 2018, the Magistrate Judge issued a Report

and Recommendation in which she recommended that the Court sua sponte dismiss

“John Doe.” (ECF #38.) At the conclusion of the R&R, the Magistrate Judge

                                        1
informed the parties that if they wanted to seek review of her recommendation, they

needed to file specific objections with the Court within fourteen days. (See id. at Pg.

ID 259-60.)

      Herron has not filed any objections to the R&R. The failure to file objections

releases the Court from its duty to independently review the matter. See Thomas v.

Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to object to an R&R waives

any further right to appeal. See Howard v. Sec’y of Health and Human Servs., 932

F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987).

      Accordingly, because Herron has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommended disposition is

ADOPTED.

      IT IS FURTHER ORDERED that Defendant “John Doe” is DISMISSED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 10, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 10, 2018, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764
                                          2
